Exhibit 10.3

 

SUPPLEMENT NO. 2 dated as of October 30, 2013, to the Guaranty and Collateral
Agreement (the “Collateral Agreement”) dated as of May 10, 2012, among RADIATION
THERAPY SERVICES HOLDINGS, INC., a Delaware corporation (“Parent”), RADIATION
THERAPY SERVICES, INC., a Florida corporation (“Borrower”), each subsidiary of
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”); the
Subsidiary Guarantors and Borrower are referred to collectively herein as the
“Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, (“Wells Fargo”), as
Collateral Agent (in such capacity, the “Collateral Agent”).

 

A.            Reference is made to the Credit Agreement dated as of May 10, 2012
(as amended and restated pursuant to the Amendment Agreement dated as of
August 28, 2013 and effective as of August 29, 2013 among Parent, Borrower and
Wells Fargo, as Administrative Agent and subsequently amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Parent,
Borrower, the lenders from time to time party thereto, Wells Fargo, as
Administrative Agent and the other financial institutions party thereto.

 

B.            Capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meanings assigned to such terms in the Credit
Agreement and the Collateral Agreement referred to therein.

 

C.            The Grantors have entered into the Collateral Agreement in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Section 7.14 of the Collateral Agreement provides that additional
Subsidiaries of Borrower may become Subsidiary Guarantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiaries (the “New Subsidiaries” and each, a
“New Subsidiary”) are executing this Supplement in accordance with the
requirements of the Credit Agreement to become Subsidiary Guarantors under the
Collateral Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiaries agree as follows:

 

SECTION 1.         In accordance with Section 7.14 of the Collateral Agreement,
each New Subsidiary by its signature below becomes a Subsidiary Guarantor and a
Grantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor and a Grantor and each New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Subsidiary Guarantor and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor and Subsidiary Guarantor thereunder are true and correct on and as
of the date hereof.  In furtherance of the foregoing, each New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Collateral
Agreement) of the New Subsidiary.  Each reference to a “Subsidiary Guarantor” or
“Grantor” in the Collateral Agreement shall be deemed to include each New
Subsidiary. The Collateral Agreement is hereby incorporated in this Agreement by
reference.

 

SECTION 2.         Each New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

--------------------------------------------------------------------------------


 

SECTION 3.         This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of each New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or Adobe PDF email shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.         Each New Subsidiary hereby represents and warrants that set
forth (a) under its signature hereto is (i) the true and correct legal name of
such New Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal
Taxpayer Identification Number and its organizational identification number and
(iv) the location of its chief executive office and (b) on Schedule I hereto all
Capital Stock, Instruments, Copyright, Patent and Trademark registrations,
applications and licenses owned by such New Subsidiary.

 

SECTION 5.         Except as expressly supplemented hereby, the Collateral
Agreement shall remain in full force and effect.

 

SECTION 6.         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.         Any provision of this Supplement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof and in the Collateral Agreement; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.         All communications and notices hereunder shall be in writing
and given as provided in Section 7.01 of the Collateral Agreement.

 

IN WITNESS WHEREOF, the New Subsidiaries and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

SOUTHERN NEW ENGLAND REGIONAL
CANCER CENTER, LLC

 

PALMS WEST RADIATION THERAPY, L.L.C.

 

 

 

By:

 

 

Name:

Bryan J. Carey

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

Legal Name

 

Jurisdiction
of Formation

 

Federal Taxpayer
Identification
Number

 

Organizational
Identification
Number

 

Location of Chief
Executive Office

Southern New England Regional Cancer
Center, LLC

 

Rhode Island

 

54-2071701

 

124347

 

2270 Colonial
Boulevard, Fort
Myers, Florida 33907

 

 

 

 

 

 

 

 

 

Palms West Radiation Therapy, L.L.C.

 

Florida

 

65-1084934

 

L 00000008269

 

2270 Colonial
Boulevard, Fort
Myers, Florida 33907

 

3

--------------------------------------------------------------------------------


 

Schedule I
to the Supplement No. 2
to the Collateral Agreement

 

CAPITAL STOCK

 

None.

 

DEBT SECURITIES

 

None.

 

INTELLECTUAL PROPERTY

 

I.             Copyright Registrations

 

None.

 

II.            Copyright Applications

 

None.

 

III.          Copyright Licenses

 

None.

 

IV.          Patents

 

None.

 

V.            Patent Applications

 

None.

 

VI.          Patent Licenses

 

None.

 

VII.         Trademark Registrations

 

None.

 

VIII.       Trademark Applications

 

None.

 

IX.          Trademark Licenses

 

None.

 

--------------------------------------------------------------------------------